            Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 1 of 12



    (IV EL CITATK)N         —   CITCVWD

                                                      THE STATE OF TEXAS
    To:      Terry Ray I m~u ranee
             ‘rerry Le~ Ray
             7200 iUghway ~7 North
             Orange IX 77632

            Defendant, NOTICE:
            YOU H 4V1~ BE~ N %IJFD V~u may LmpIo> an nttome~ It ~ou or yow attoin~ do not tile a sslmen ans~i
    with the desk who issued this citation b~ 10 00 i\ M on the Monday next hsEhrv~ing Lhc cxpu won t~scnH da~ aftei
    ~ou ~seie ser~d this Litanon and petition a delault judgment mai~ lx taken against you
            Sstd \NSW~ R ims~ hi. fikd with the Disnat Cleik’s Othi.e Os’mge Counts Cousrhouse, 801 W Dwisscrn As~c
    Cran.ge Texas. 77630.

             Said               PtA IN11FF’S O1UGINAL PETITION

    was hEed and docketed in the Honorable 163rd District Court ol’ Orange County, Texas at the District Clerk’s 0 [‘lice as
    the Orais C ount~ C ourthouse, 801 Vr Division Avi. Otang~ Fexas on August 9 2019 in thc tnI[owing ~tx1ed nil
    numbered cause:

           No~ 19O305~C

    Triwis Allen, ci ox VS. ‘leNas Farmers insurance Companv, et at

             I lx mimi. and adds ass ci Inc t1Lmra~ los plamtslt otherwisi. Ihi. addrcs~s of Natnuff is
                     David Dies
                     ~703 Strickland Dr
                     ORANGK TX 77630
            ISSUED AND GJVKN under my hand and seal of said Court at Orange, texas, this August 12, 2019.

                                                                             VICKIE ~DCERLY, District Clerk
                                                                             Orange County, Texas


                                                                             ~w.’ ~

                                                              RETURN
            Caine to hand   .~ •~ ~. ~.    dOV of                         ~20A.~ ~ ~7d o~ciock A,. M and executed in.
                                                                                   ,.                           .,


                    —~        county l’exas, at _____o clock          M on Un. _____di~ of~’~a.              ________     20 /
    by deli~ering, in au.ordarscc vQlth the rcquircmuirs oh law to the v~ittnn narncd   ~‘“    ~       ~


~   truc cops ol ih is utatios togethcr ~ ith thi. accompan~ ing copy ol the petition ha~ sag lust endursi.d thet eon the dais, oF
    delivery.
             And not executed as to the defendant
    the diligence used to esecule being
    the cause of ibilure ~ execute is
    the defendant max ii Ibunsi


    TOTAL FEES:




                                                                                                                     B
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 2 of 12

                                                    FILED: 81912019 3:06 PM
                                                    V~ckie Ed9erly, District Clerk
                                                    OrErnge County, Tox~
                                                    Reviewed By: Annette Vau9h~rn
                                        B19O3O5~C
                            Cause No~   _________




TRAVIS ALLEN, and wife,             §               EN ThE JUDICIAL DISTRICT
DESSIE ALLEN                        §
                                    §
VS                                  §               ORANGE COUNTY, TEXAS
                                    §
~EXAS FARMERS INSURANCE             §
COMPANY, TERRY LEE RAY, AND         §
TERRY RAY INSURANCE                                          DISTRICT COURT


                    PLAINTIFFS’ ORIGINAL PETITION
=__L~L__           —~                   —~—- ?t-,




TO THE HONORABLE JUDGE OF SAiD COURT:

      COMES NOW, TRAVIS ALLEN, and wife, BESSIE ALLEN, hereinafter

referred to as Plaintiffs, and complains of TEXAS FARMERS INSURANCE

COMPANY, hereinafter referred to as Defendant, and as grounds would show

unto the court the following:
                                         L

      P~inUffs intend that discovery be conducted under Level III, Texas Rule
ot Civil Procedure 190~4~
                                        IL

      Plaintiffs, TRAVIS ALLEN and wile, BESSIE ALLEN arc the owners of the

residential property made the subject of this suit, which is situated In Orange

County, Texas,
      Defendant, TEXAS FARMERS INSURANCE COMPANY                   ,   is a corporation

acing business in the venue and jurisdiction of this Court, who may be served
by serving its registered agent/attorney for service: Chris Granger, 15700 Long
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 3 of 12




Vista Drive, Austin, TX 78728-~3822.
      Defendant, TERRY LEE RAY, an ~ndivldual who is a resident of Texas, may
be served with process at his office at the following address: 7200 Highway 87

North, Orange, TX 77632.
      Defendant, TERRY RAY INSURANCE, an Insurance agency operating in the
State of Texas, may be serviced with process by serving Terry Lee Ray at 7200
Highway 87 North, Orange, TX 77632.
                                           I IL
      The Court has jurisdiction over Defendant, TEXAS FARMERS INSURANCE
COM:PANY becaus~ Defendant is a company doing business in the Slate of T~xas
and has purposefully established minimum contacts with the State of Texas.
The court has jurisdiction over the controversy because the damages are within
the jurisdictional Hrn its of the courtS
                                           xv~
      Venue is proper in Orange County, Texas because the events made the
basis of this suit took place in Orange County, Texas and the property made the
subject of this claim is located in Orange County, Texas.


      This iawsult is brought against Defendant insurance carrier and Defendant
insurance agents for recovery of costs of repair to Plaintiffs’ residence caused
by Hurricane Harvey. TEXAS FARMERS INSURANCE COMPANY and/or TERRY
LEE RAY, and/or TERRY RAY INSURANCE, Defendants, sold a policy of
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 4 of 12




homeowner’s insurance to Plaintiffs and contracted to indemnify PlaIntiffs for aN
losses caused by windstorrTI,     Without advising Plaintiffs, the Defendants
changed the amount of flood coverage to an amount that would provide
virtually no coverage to Plaintiffs. On or about August 29, 2Oi7~ Hurricane
Harvey caused extensive damages to Plaintiffs’ residence located at 2947
BeeChWOOd Drive, Orange1 Orange County, Texas.          Such costs of repair are
estimated to be $t37,388,05.       Plaintiffs made proper claim for all costs of
repair as required under the policy and allowed Defendant insurance company
representatives and adjusters access to the property for thorough inspection
and appraisal.    To date, Defendant TEXAS FARMERS INSURANCE COMPANY,
its agents, servants, employees and representatives have failed to indemnify
and compensate Plaintiffs for their costs of repair. To date, Defendant, TERRY
LEE RAY and Defendant, TERRY RAY INSURANCE have failed to indemnify
Plaintiffs for their losses.
                                      VL

      Plaintiffs bring this suit pursuant to Articles 541 and 542, et seq. of the

Texas Insurance Code for all costs of repair and damages to their residence
caused by Hurricane Harvey. The evidence will likely show:
       1)    Defendant and its representatives knowingly misrepresented to
             claimants pertinent facts or policy provisions relating to the
             coverage at Issue;
       2)     Defendant and Its representatives failed to acknowledge with
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 5 of 12




             reasonc b~ promptness pertinent corn munications relating to the
             ci aim;
      3)     Defendant and its representatives failed to adopt and Implement
             reasonable standards for the prompt Investigation of the claim;

      4)     DeFendant and Its representatives Failed to attempt in good Faith,
             a prompt, fair and equitable settlement of the daim submitted in
             which liability has become clear;
      5)     Defendant and its representatives have compelled claimants to
             institute suit by offering substantially less than the amounts
             Plaintiffs will likely recover In suit;
      6)     Defendant and its representatives have negligently or intentionally
             refused to pay the proper amount due under the policy.
      Further, the evidence will lIkely show TERRY LEE RAY, TERRY RAY
INSURANCE and TEXAS FARMERS INSURANCE COMPANY modified the coverage
provisions of the policy without explaining to the Plaintiffs what they had done;
causing the Plaintiffs to have virtually no insurance   Such actions amouiit to

negllgence~ gross negligence, and misrepresentation which proximately caused
the lnj~iry to Picintiffs.
      The foregoing acts and omIssions were a proximate cause of Plaintiffs
d..cmages~
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 6 of 12




                                       vii
                       DECEPTIVE TRADE PRACTICES
      Plaintiffs would show that Defendants engaged in certain false, misleading
and deceptive acts, practices and/or omissions actionable under the Texas
Deceptive Trade Practices       Consumer Protection Act (Texas Business and
Commerce Code, Chapter 1~41, at secj,), as aHeged hereinbelow.
      Unconscionable J~ctlon or ~purse of Ac~L~n~ Defendants engaged In an

‘unconscionable action or course of action~ to the detriment of Plaintiffs as that
term is defined by Section i7~4S(5) of the Texas Business and Commerce Code,
by taking advantage ci the lack of knowledge, ability, experience, or capacity
of Plaintiffs to a grossly unfair degree
      Violations .Qf_SectIgnJ1~46b)~ Defendants violated Section I7~46(b) of
the Texas BLisiness and commerce Code, in that Defendants:
            (a)     represented that goods or services have sponsorship,
      approval, characteristics~ [ngredients, uses, benefits, or quantities which
      they do not have or that a person has a sponsorship, approval, status,
      aff[1iatio~, or connection which he does not;
             (b)    advertised goods or services with intent not to sell them as
      advertised;
             (c)    represented that an agreement confers or involves rights,
      remedles~ or obligations which it does not have or involve, or which are

      prohibited by Law; and
             (d)    failed to disclose Information concerning goods or services
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 7 of 12




       which was known at the Lime of the transaction with the Intention to
       Induce the consumer Into a transaction into which the consumer would
       not have entered had the information been disclosed.
       ~j~ieresentaUon of insur ~e_Policy. Defendants misrepresented an
insurance policy as prohibited by Section 541.061 of the Texas Insurance code,
to wit:.
             (a)   making an untrue statement of material fact~
             (b)   failing to state a material fact necessary to m~ke other
       statements made not misieading~ considering the circumstances under
       which the statements were made; and
             (c)   making a statement in a manner that would mislead a
       reasonably prudent person to a false conclusion of material fact.
       ~ Pr~Uces. Defendants also engaged In unfair
and deceptive acts or practices prohibited by Subchapter B, Chapter 541, Texas
Insurance Code, to wit:
             (a)   either:
                   (1)    makIng, issuing, or circulating, or causing to be made,
             issued, or circulated an estimate, illustration, circular, or statement
             misrepresenting with respect to a policy Issued or to be issued:
                          (A)   the terms of the policy;
                          (B)   the benefits or advantages promised by the
                   policy; or
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 8 of 12




                               (C)    the dividends or share of surplus to be received
                      on the policy; or
                       (5)     making a misrepresentation to a policyholder insured
               by any insurer for the purpose of inducing or that tends to Induce
               the policyholder to allow an existing policy to lapse or to forfeit or
              surrendc..r t.h•e poik.y..
       Produ~1~g Caus~ Plaintiffs would show that the acts, practices and/or
omissions complained of were the producing cause of Plaintiffs damages more
fully described hereinbelow.
       ~              Plaintiffs would further show the acts, practices and/or
omissions complained of under Section 17~46(b) of the Texas Business and
Commerce Code and Chapter 541 of the Texas Insurance Code were relied
upon by Plaintiffs to Plaintiff& detriment.
                                                VIII
                                 COMMON LAW FRAUD

       Plaintiffs    further     show         that   Defendants   made   material   false

representations to Plaintiffs with the knowledge of their falsity or with reckless
disregard of the truth with the intention that such rop~esentations be acted
upon by Plaintiffs, and that Plaintiffs relied on these representations to their
detriment.
       As a proxiniale result of such fraud, Plaintiffs sustained the damages
d~..•Sc..ribed more fully h~.~rei:n.~be1ow.
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 9 of 12




                                        IX.
                     NEGLIGENT MISREPRESENTATION
      Plaintiffs would show that Defendants supplied false Information in the
course of their business, profession or employment, or in the course of a

transaction in which Defendants have a pecuniary interest, and that such
Information was supphed by Defendants for the guidance of Plaintiffs In the
transactions described hereinabove. Defendants failed to exercise reasonable
care or competence in obtaining or communicating such Information. Plaintiffs
aver that Plaintiffs suffered pecuniary loss, described more fully hereinbelow,
which was i~roxirnateiy caused by PiaintIffs~ justifiable reliance on such
information,
      Plaintiffs   therefore   assert   a     cause   of   action   ~for   negligent

misrepresentation against Defendants, as provided by Fedei~a.l Land               ii
~~o~ciation of Tyler v, ~ 825 SW2d 43~ (Tex, 1991).
                                        x~
                                    AGENCY

      At and during the time of the acts and/or omissions complained of herein,
any acts and/or omissions committed by an agent, representative or employee
of TERRY LEE RAY and TERRY RAY tNSURANCE, Defendants, occurred within the
scope of the actual or apparent authority of such person on behalf of said

Defend ant~
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 10 of 12




      Saki Defendant is therefore tiab:le to Pk~ntiffs for the acts and/or
omissions of any such agent, representative or employee complained of herein
by virtue of   SUCh   agency reIationship~

                                     XL
                             RESPONDEAT SUPERIOR
      At and during the time of the acts and/or omissions complained of herein,

said acts and/or omissions of any employee or agent of TERRY LEE RAY and
TERRY RAY INSURANCE, Defendants, occurred within the scope of the general

authority and For the accomplishment of the objectives for which such employee

was employed.
      Defenthnts TERRY LEE RAY and TERRY RAY INSURANCE are therefore
liable to Plaintiffs for the acts and/or omissions of any such employee
complained of herein under the doctrine of ~
                                       XIL
                                     DAMAGES
      Plaintiffs would show that the reasonable and necessary costs of repair
caused by Hurricane Harvey are $137,38S~O5 for which suit Is brought.

PlaIntiffs further allege that additional cost of repairs will likely be found as
construction proceeds on the residence~
                                        XIII.
                                     EXPENSES
      Plaintiffs bring this lawsuit for recovery of all costs of expenses related to
the Lawsuit and for all statutory penalties, interest and punitive damages
allowed by law,
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 11 of 12




                                        XIV,
                                ATTORNEY~S FEES

       Request Is made for all casts and reasonable and necessary attorneys
 fees Incurred by or on behalf of Plaintiffs herein, including all fees necessary in
 the event of an appeal of t:hls cause to the Court of Appeals and the Supreme

 Court of Texas, as the Court deems equitable and just, as provided by: (a)
 Section 17.50(d) of the Texas Business and Commerce Code; (b) Section
 154.1~2(1) of the Texas Insurance Code; and, (c) common law.

                                     PRAYER
       WHER~FOR~ PRBMXSES CONSIDERED, Plaintiffs pray that Defendant be
cited to appear and answer herein a~d that upon final hearing, Plaintiffs have
judgment over and against the Defendant, judgment for all damages and
injuries alleged herein which are In excess of the minimum jurisdictional limits
of this Court~ and further that Plaintiffs have over and against all named
Defendant herein such judgment together with punitive damages, prejudgment
interest, post~judgment interest at the legal rate of interest, attorneyrs lees that
are reasonable and necessary that are allowed by law, costs of Court, all other
damages as allowed by law and for such other and further relief, both general
and specific, in law and in equity, for which Plaintiffs may show themselves
justly entitled.
         PLAINTIFFS RESPECTFULLY REQUEST A TRXAL BY 3URY~
Case 4:19-cv-03317 Document 1-2 Filed on 09/03/19 in TXSD Page 12 of 12




                                         Respectfuliy submitted,

                                         DIES LAW OFFICES

                                     4
                                                                   _2
                                         DAVID DIES
                                         State Bar #05850800
                                         1703 Strickland Drive
                                         Orange, Texas 77630
                                         rh erff~dJesiaw,com
                                         (409) 883~0892
                                         (409) 670~0888 Facsimile

                                         AUORNEYS FOR PLAINTIFFS
